                                             Law Office of
                                      GUY OKSENHENDLER
                                       194 Burns Street, Suite 1
                                     Forest Hills, New York 11375
                                            (917) 804-8869
                                      goksenhendleresq@aol.com

                                                        March 16, 2020

    VIA ECF

    The Honorable Mary Kay Vyskocil
                                                            USDC SDNY
    United States District Judge
                                                            DOCUMENT
    Southern District of New York
                                                            ELECTRONICALLY FILED
    500 Pearl Street
                                                            DOC #:
    New York, New York 10007
                                                            DATE FILED: 3/16/2020
            Re:    United States v. Christopher Marino
                   SDNY Ind. No. 20 cr 160 (MKV)
                   Consent Request for Additional Time for Suretor to Co-Sign Defendant’s
                   Fifty Thousand Dollar Personal Recognizance Bond

    Dear Judge Vyskocil:

            As I have yet to meet Your Honor, my name is Guy Oksenhendler, Esq. and I represent
    defendant Christopher Marino in the above-entitled case. Welcome to the bench of the United
    States District Court for the Southern District of New York. Reference is made to the conditions
    of pre-trial release determined at the arraignment of my client, a fifty thousand dollar personal
    recognizance bond signed by the defendant and one additional financial secure individual, which
    required his suretor to co-sign his bond by today. While the suretor has endeavored to gather all
    necessary financial documents necessary for her interview with the Southern District of New
    York United States Attorney’s Office, the events of the last week have made this more difficult
    than anticipated. Accordingly, counsel has reached out to Assistant United States Attorney
    Andrew Adams regarding this situation and requested his consent to make this request for
    additional time for the suretor to interview with the United States Attorney’s Office and sign the
    bond. With his consent, counsel respectfully requests additional time for Mr. Marino’s suretor to
    sign his bond; until Friday, March 20, 2020.

           Should your Honor have any questions regarding this request, please do not hesitate to
    contact counsel immediately. Your consideration of the above request is greatly appreciated.

                                                 Very truly yours,

                                                 /s/   Guy Oksenhendler
                                                 Guy Oksenhendler
3/16/2020
